Second Quarter 2012 Earnings Call 1 Statements contained in this news release that are not purely historical are forward- looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, including statements regarding Accuride’s expectations, hopes, beliefs and intentions with respect to future results. Such statements are subject to the impact on Accuride’s business and prospects generally of, among other factors, market demand in the commercial vehicle industry, general economic, business and financing conditions, labor relations, governmental action, competitor pricing activity, expense volatility and other risks detailed from time to time in Accuride’s Securities and Exchange Commission filings, including those described in Item 1A of Accuride’s Annual Report on Form10-K for the fiscal year ended December31, 2011. Any forward-looking statement reflects only Accuride’s belief at the time the statement is made. Although Accuride believes that the expectations reflected in these forward-looking statements are reasonable, it cannot guarantee its future results, levels of activity, performance or achievements. Except as required by law, Accuride undertakes no obligation to update any forward-looking statements to reflect events or developments after the date of this news release. Forward Looking Statements 2 Second Quarter 2012 Earnings ØOpening Comments •CEO Update •Industry Highlights •Plan Execution ØFinancial Information •Second Quarter Results •2012 Outlook ØQ&A ØClosing Comments Rick Dauch President & CEO Greg Risch Vice President & CFO Rick Dauch Greg Risch Rick Dauch 3 4 2nd Quarter Highlights 5 •STRONG performance across the Wheels & Brillion business units •Imperial stabilizing: •Decatur “under control” operationally - organizationally, delivery, quality, scheduling •New business wins at Daimler & Navistar ($12 to $15 million) •CAPEX Projects on schedule and on-budget: •AL wheel capacity 2-3 weeks ahead of schedule in Camden & Monterrey •Gunite >25% of new equipment installed and operating •Cost structure reduction initiatives: •Steel wheel capacity consolidation & capability studies (London & Mexico facilities) •Gunite Elkhart, IN facility closure announced •ERP migration launched •Class 8 Truck Orders < OEM Builds by +20% significant production cuts in 3Q/4Q •Imperial profitability: TN à TX consolidation delayed 6-8 months from original timing •Aluminum wheel demand > Accuride capacity (7-day operations) •Soft Gunite aftermarket demand (offshore pricing impact) •Unfavorable anti-dumping ruling creating pressure in the steel wheel aftermarket 6 Industry Fundamentals Average Age: Class 8 Fleet Carrier Profitability Real Gross Domestic Product Class 8 Fleet Utilization Net Order Weakness Class 8 Backlog OEM Momentum Class 8 Net Orders vs. Builds Fleet Concerns •Uncertain global market conditions •European debt situation •Middle Eastpolitical volatility •US political uncertainty in an election year •Fuel price volatility •New CAFE standards on the horizon (2014/2018) •Lumpy freight associated w/slow economic recovery •It is difficult to slow production quickly •We are still at the front end of an upward cycle (i.e. no one wants to risk losing share) •OEMs have a “cushion” •Backlog •Inventory •Seasonality of orders (summer weakness) •Low order cancellation rates OEM Build Rate Adjustments Forecasted OEM Build Rates: June vs. July June Schedules July Schedules Source: ACT & FTR Industry Builds Class 8 Truck Production Medium-Duty Truck Production Trailer Production 11 Strategic Objectives Ø#1-2 globally in wheel-end systems ØROIC > 20% through a cycle Ø>80% of revenue from CORE products ØBalanced geographical revenues: •40% North America •30% Asia •20% Europe •10% South America Ø>95% retention of personnel ØMaximize ACW share price Accuride Vision:Accuride will be the premier supplier of wheel-end system solutions to the global commercial vehicle industry 12 Share Price Grow Globally Create a Competitive Cost Structure & LEAN Operating Culture Divest Non-Core Assets Fix Core Business & Operations Customer Centric, Technology Leadership Ethical People, Selfless Leaders, Team Oriented Our Focus “Fix & Grow” Accuride “Fix” (6-12 months): •Invest to catch up •Clean and organize •Close or fix uncompetitive operations •Rationalize / consolidate capacity •Divest non-core assets •Reassign, release, reduce •Upgrade from outside •Standardize •Understand LEAN “Grow” (12-18 months): •Invest to leapfrog •World class standards •Open new facilities •Build and expand •Acquire “core” assets •Add and expand •Promote from within •Benchmark •Operate LEAN Strategic Objectives Accuride Vision:Accuride will be the premier supplier of wheel-end system solutions to the global commercial vehicle industry 14 Share Price Grow Globally Create a Competitive Cost Structure & LEAN Operating Culture Divest Non-Core Assets Fix Core Business & Operations Customer Centric, Technology Leadership Ethical People, Selfless Leaders, Team Oriented Our Focus Fix (6-12 months): –New Senior Leadership team in place –Critical Technical staff repopulated –HR development systems introduced –Brillion to positive FCF (Jun) & Net Income –Gunite & Imperial turn-around in process –Common & LEAN systems introduced –ERP system selection –Non-core assets divested or identified –Plant consolidations underway Grow (12-18 months): –Acquired Camden –2x Alum wheel capacity –Imperial business wins –M&A growth opportunities Transformation & Execution 2012 - A Year of Execution 15 Top Priorities - Q3 2012 Project Timeline Q4 Q1 Q2 Q3 Q4 Q1 Ahead of schedule & on budget Q4 2013 > Aluminum Capacity Timeline MC1 & MC2 Equipment Arrival Building Renovation MC1 & MC2 Ramp-Up MC1 & MC2 commercial Machine Line 1 Equipment Arrival Machine Line 1 capacity added Machine Line 2 Equipment Arrival Machine
